DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “contamination elimination device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because “the drawings do not show every feature of the invention specified in the claims, i.e. no number(s) in reference to the contamination elimination device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 1 of claim 4, the term “it” is unclear.  What does “it” refer to?  Does “it” refer to the result signal of the presence of contamination or the measured physical variable?  The limitation will be read as “…wherein when the measured physical variable is ascertained…” upon further examination.
In regards to line 1 of claim 6, the term “it” is unclear.  What does “it” refer to?  Does “it” refer to the result signal of the presence of contamination or the measured physical variable?  The limitation will be read as “…wherein when the measured physical variable is ascertained…” upon further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 10935565 B2) in view of Mitsuhashi et al (US 20210116405 A1).
In regards to claims 1 & 9, Steiner teaches a method for detecting contamination of a microelectromechanical sensor element (104) (Column 2, lines 63-66) comprising the following steps: receiving measuring signals that represent a physical variable (i.e. pressure) that is measured (wherein the measuring signals are provided by the MEMS pressure sensor (104); Column 7, lines 19-33 – Figure 2); ascertaining whether the sensor element (104) has contamination or is free of contamination based on the measured physical variable (wherein the contamination device (108) ascertains whether contamination is present; Column 6, lines 27-43); and outputting result signals that represent a result indicating whether the sensor element (104) has contamination or is free of contamination (Column 4, lines 11-22).
Mitsuhashi et al teaches a MEMS type semiconductor detection element (1) comprising the method steps of outputting heating control signals to control a heating device (4) to heat the sensor element (3) (Paragraphs 0025 & 0033) and receiving measuring signals that represent a physical variable (i.e. gas) that is measured using the heated sensor element (4) (Paragraph 0026).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the method of controlling a heating device to heat the sensor element as taught by Mitsuhashi et al into the Steiner for the purpose of limiting the effect of water molecules on the sensor element (Paragraph 0037; Mitsuhashi et al).
In regards to claim 2, Steiner teaches wherein temperature signals that represent a sensor element temperature (106, i.e. temperature sensor) and/or a surroundings temperature of the sensor element (104) are received (Column 2, lines 63-66), the ascertainment of whether the sensor element (104) has contamination or is free of contamination being carried out based on the temperature signals (Column 3, line 57 – Column 4, line 10).
In regards to claim 10, Steiner teaches wherein the sensor element (104) is encompassed by a device that includes a water detection device that is configured to detect a contact of the device with water (i.e. low viscosity liquid), and to output a water contact signal when a contact of the device with water is detected (Column 2, lines 18-36), the input being configured to receive the water contact signal, the processor (i.e. digital signal processor) being configured to carry out an ascertainment of a type of contamination as a function of whether or not a water contact signal has been received (wherein the contamination device (108) ascertains whether contamination is present; Column 6, lines 27-43).
As best understood in regards to claim 11, Steiner teaches the claimed invention except for further comprising a contamination elimination device configured to carry out a contamination elimination process, the output being configured to output control signals for controlling the contamination elimination device to carry out a contamination elimination process.
Mitsuhashi et al teaches a MEMS type semiconductor detection element (1) comprising a contamination elimination device (4, i.e. heating device) configured to carry out a contamination elimination process by heating the sensor element (3) (Paragraphs 0025 & 0033) and the output being configured to output control signals for controlling the contamination elimination device (4) to carry out a contamination elimination process (Paragraph 0026).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a contamination elimination device such as a heating device as taught by Mitsuhashi et al into the Steiner for the purpose of limiting the effect of water molecules on the sensor element (Paragraph 0037; Mitsuhashi et al).
As best understood in regards to claim 12, Steiner teaches the claimed invention except for further comprising the contamination elimination device including one or more of the following: the heating device, a piezo element for acting on the sensor element with vibrations.
Mitsuhashi et al teaches a MEMS type semiconductor detection element (1) comprising a contamination elimination device (4) including the heating device (Paragraphs 0025 & 0033).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a contamination elimination device such as a heating device as taught by Mitsuhashi et al into the Steiner for the purpose of limiting the effect of water molecules on the sensor element (Paragraph 0037; Mitsuhashi et al).

Allowable Subject Matter
Claims 3-8 & 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claims 3 & 13, Steiner teaches a method for detecting contamination of a microelectromechanical sensor element (104) (Column 2, lines 63-66) comprising the following steps: receiving measuring signals that represent a physical variable (i.e. pressure) that is measured (wherein the measuring signals are provided by the MEMS pressure sensor (104); Column 7, lines 19-33 – Figure 2); ascertaining whether the sensor element (104) has contamination or is free of contamination based on the measured physical variable (wherein the contamination device (108) ascertains whether contamination is present; Column 6, lines 27-43); and outputting result signals that represent a result indicating whether the sensor element (104) has contamination or is free of contamination (Column 4, lines 11-22).
However, Steiner does not teach the method steps and structural limitations of a device for detecting contamination of a microelectromechanical sensor element further comprising a memory in which a physical reference variable is stored wherein the physical reference variable and the measured physical variable having the same physical units wherein the input being configured to receive reference signals from the memory that represent the physical reference variable, the processor being configured to carry out the ascertainment of whether the sensor element has contamination or is free of contamination, based on the physical reference variable in combination with the remaining limitations of claims 3 & 13 and independent claims 1 & 9 respectively.

As best understood in the Examiner’s opinion in regards to claim 4, Steiner teaches a method for detecting contamination of a microelectromechanical sensor element (104) (Column 2, lines 63-66) comprising the following steps: receiving measuring signals that represent a physical variable (i.e. pressure) that is measured (wherein the measuring signals are provided by the MEMS pressure sensor (104); Column 7, lines 19-33 – Figure 2); ascertaining whether the sensor element (104) has contamination or is free of contamination based on the measured physical variable (wherein the contamination device (108) ascertains whether contamination is present; Column 6, lines 27-43); and outputting result signals that represent a result indicating whether the sensor element (104) has contamination or is free of contamination (Column 4, lines 11-22).
However, Steiner does not teach the method steps of a device for detecting contamination of a microelectromechanical sensor element further comprising wherein when the measured physical variable is ascertained that the sensor element has contamination, a type of contamination is ascertained, the result signals additionally indicating the type of contamination in combination with the remaining limitations of independent claim 1 upon overcoming the rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and under 35 U.S.C. 103.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammerschmidt (US 7918135 B2) - The semiconductor device includes a diaphragm, a sensing element, and a circuit. The sensing element is configured to sense deflection of the diaphragm. The circuit is configured to heat the diaphragm to induce deflection of the diaphragm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2855     

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2855